Filed 4/14/22 P. v. Hood CA2/2
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO



THE PEOPLE,                                                    B316651

         Plaintiff and Respondent,                             (Los Angeles County
                                                               Super. Ct. No. TA071346)
         v.

CEDRIC DESMOND HOOD,

         Defendant and Appellant.



         THE COURT:

      In 2003, a jury convicted Cedric Desmond Hood (defendant)
of one count of murder (Pen. Code, § 187, subd. (a)).1 The jury


1     All further statutory references are to the Penal Code
unless otherwise indicated.
also found true the allegation that defendant personally and
intentionally discharged a firearm which proximately caused
great bodily injury and death (§ 12022.53, subd. (d)). The trial
court sentenced defendant to state prison for 50 years to life (25
years for the murder plus 25 years for the firearm enhancement).
As part of the sentencing, the court imposed a $9,000 restitution
fine (§ 1202.4, subd. (b)), ordered defendant to pay direct
restitution to the victim’s family in the amount of $500 (§ 1202.4,
subd. (f)), and imposed but stayed a $9,000 parole revocation fine
(§ 1202.45).
       On appeal, a prior panel of this division of the Court of
Appeal affirmed the judgment. (People v. Hood (Oct. 19, 2004,
B172478) [nonpub. opn.].)
       In October 2021, defendant filed a petition to dismiss the
restitution and parole revocation fines pursuant to Assembly Bill
No. 1869 (2019-2020 Reg. Sess.) (Assembly Bill 1869), which is a
bill that added, amended or repealed various statutes related to
fees imposed by the courts on convicted defendants.
       The trial court summarily denied defendant’s motion.
       Defendant filed a timely notice of appeal. We appointed
appellate counsel for defendant. Citing People v. Serrano (2012)
211 Cal.App.4th 496 (Serrano), counsel filed an opening brief
setting out the procedural history of this case, and a declaration
indicating that counsel had “reviewed the entire record,” had
found no “arguable issues to raise on appeal” and had informed
defendant “of his right to file a supplemental brief.”
       Where appointed counsel finds no arguable issues in an
appeal seeking postjudgment relief, the appellate court is not
required to conduct an independent review for arguable issues.
(People v. Cole (2020) 52 Cal.App.5th 1023, 1039-1040 (Cole),




                                 2
review granted Oct. 14, 2020, S264278; see Serrano, supra, 211
Cal.App.4th at p. 503.) However, we do review any contentions
or arguments made if the defendant files his or her own
supplemental brief or letter. (Cole, at p. 1040.)
       We notified defendant of his counsel’s brief and gave him
leave to file, within 30 days, his own brief or letter setting forth
any grounds for appeal, contentions, or arguments he might wish
to have considered. To date, no such brief or letter has been filed.
       Because neither defendant nor appellate counsel identified
an issue warranting reversal, we may treat the appeal as
abandoned. (Cole, supra, 52 Cal.App.5th at p. 1039.)
       Although we have concluded, consistent with Cole, that
dismissal is appropriate without more, we are mindful that our
Supreme Court is currently deciding whether such a dismissal is
appropriate or whether a further, independent examination of
the record is instead required. (See People v. Delgadillo (Nov. 18,
2020, B304441) [nonpub. opn.], review granted Feb. 17, 2021,
S266305.) In an abundance of caution, we have independently
examined the entire record and are satisfied that defendant’s
appellate counsel has fully complied with their responsibilities
and that no arguable issues exist. (People v. Wende (1979) 25
Cal.3d 436, 441-443.)
       The sole argument defendant made in his trial court filing
was that Assembly Bill 1869 warranted the dismissal of his
$9,000 restitution fine under section 1202.4, subdivision (b); the
$500 of direct restitution award to the victim’s family; and the
$9,000 parole revocation fine. This argument lacks merit.
Assembly Bill 1869 enacted Penal Code section 1465.9; a year
later, our Legislature amended that same section. As it reads
now, section 1465.9 eliminates the “balance of any court-imposed




                                 3
                                                                  2
costs” against a convicted defendant under a variety of statutes,
including the restitution statute but not including the imposition
of a parole revocation fine. (§ 1465.9, subds. (a) & (b) italics
added.) Even where it applies, section 1465.9’s relief is limited to
“court-imposed costs”; it does not eliminate the restitution fine
itself or an award of direct restitution to victims. In the
subsequently enacted amendment, our Legislature made explicit
that its use of the term “court-imposed costs” in section 1465.9
was meant solely to “eliminate the range of administrative fees
that agencies and courts are authorized to impose to fund
elements of the criminal legal system and to eliminate all
outstanding debt incurred as a result of the imposition of
administrative fees.” (Stats. 2021, ch. 257, § 2, italics added.)
Consequently, neither the restitution fine nor direct restitution
award are affected by Assembly Bill 1869.
                          DISPOSITION
       The appeal is dismissed.




——————————————————————————————
LUI , P. J., ASHMANN-GERST, J., HOFFSTADT, J.




2    Section 1465.9 does not include section 1202.45 which
authorizes the imposition of a parole revocation fine. (§ 1465.9.)


                                 4